DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Son et al (2014/0226548).
-Regarding claim 1, Son et al teaches a method (see figure 1) comprising: 
procedure, at a network component (comprising (104, 108)) configured to communicate with a user equipment (UE) (102) and a server (120), of receiving a first packet (“IP packet”, [0043]) from the UE, wherein the first packet indicates to the network component that the network component is to perform one or more operations on behalf of the UE to maintain a persistent connection (“TCP session between end users”, [0053]) with the server, wherein the one or more operations comprise: forwarding the received first packet to the server based on destination identifiers (“destination address”, [0045], “TCP destination number”, [0052])  included in the first packet (see (612) of figure 6, and  [0045, 0052, 0053,  0072] and particularly see “an MS exchanges packets with a CN via a TCP connection through a BS, an ASN-GW, and an IP network”, [0072]); 
receiving a second packet (“IP packet directed to the MS 102”, [0042]) from the server (see [0042]); and 
procedure, at the network component, of determining whether to transmit a signal to the UE based on the second packet received from the server, the signal comprising the second packet (see (612) of figure 6 and “an MS exchanges packets with a CN via a TCP connection through a BS, an ASN-GW, and an IP network”, [0072]).
-Regarding claim 2, Son et al teaches that the method comprises: knowing/determining whether the second packet includes payload data ((324), figure 3B) intended for the UE based upon inspecting the received second packet (see “ The ASN-GW checks an ACK flag and a data field of the TCP packet received from the IP network”, [0079]); when the second packet includes the payload data intended for the UE, transmitting the signal to the UE, wherein the signal includes the second packet (see (612) of figure 6 and [0052, 0053,  0072], and particularly see “an MS exchanges packets with a CN via a TCP connection through a BS, an ASN-GW, and an IP network”, [0072]).
-Regarding claim 3, Son et al teaches that the second packet includes a push notification “PSH” intended for the UE, (see [0058]).
-Regarding claim 4, Son et al teaches that the method comprises: when the second packet does not include the payload data intended for the UE, determining a flag value “ACK flag” included in the second packet (see [0079]).
-Regarding claim 5, Son et al teaches that the method comprises when the flag value indicates that the second packet includes only an acknowledgement (ACK) to a message  ((712), figure 7) transmitted to the server by the network component on behalf of the UE, the second packet is determined as a keepalive packet (“TCP keepalive packet”, [0079]), and  the signal is not transmitted to the UE if the UE in an  idle mode (“idle mode”, [0079]), (see [0079]).
-Regarding claim 6, Son et al teaches that the method comprises procedure,  when the flag value indicates that the second packet includes only an acknowledgement (ACK) to a message ((712), figure 7) transmitted to the server by the network component on behalf of the UE and if the UE is not in an  idle mode (“idle mode”, [0079]), of determining whether to transmit the signal to the UE (by determining to transmit the signal) based on the signal, which comprises the second packet, wherein the second packet comprises: i) one or more sequence numbers (being  a sequence number “Sequence Number 330”, [0055]) included in the second packet),  associated with the second packet and ii) an acknowledgement number (being an acknowledgement number (“Acknowledgement Number 332”, [0056]) included  in the second packet), associated with the second packet, or namely, determining whether to transmit the signal to the UE based on  i) one or more sequence numbers (being  a sequence number “Sequence Number 330”, [0055]) included in the second packet),  associated with the second packet or ii) an acknowledgement number (being an acknowledgement number (“Acknowledgement Number 332”, [0056]) included  in the second packet), associated with the second packet; and transmitting the signal to the UE based on  i) the one or more sequence numbers associated with the second packet or ii)the acknowledgement number associated with the second packet, wherein the signal includes the second packet, (see [0055, 0056, 0079]).
-Regarding claim 7, Son et al teaches that the method comprises: determining that the second packet is a keepalive packet (“TCP keepalive packet”, [0073]) and the second packet indicates that the UE has not received one or more packets (being a packet “packet” in a transmitted by the server that were intended for the UE (see [0072, 0073]); and transmitting the signal to the UE, the signal comprises the second packet (see “The ASN-GW transmits the TCP KeepAlive packet to the MS through the BS”, [0073]),  wherein the signal includes information (“MOB-PAG-ADV message”, [0073]) that is to be utilized by the UE to register, via performing a network reentry (“reentry”, [0009, 0073]) with the server (see [0009, 0072, 0073]).
-Regarding claim 8, Son et al teaches that the method comprises: receiving, after the second packet, an indication (received during a 2-waycommunication ((624), figure 6) that the UE has transitioned to a connected state (as being switched from an idle mode) (see “The ASN-GW… recognizing that the MS has switched from the idle mode by the network reentry”, [0073]),  wherein the signal comprises the second packet (see “The ASN-GW transmits the TCP KeepAlive packet to the MS through the BS”, [0073]), and the signal is transmitted to the UE based on the indication that the UE has transitioned to the connected state (see “ The ASN-GW transmits the TCP KeepAlive packet to the MS through the BS, recognizing that the MS has switched from the idle mode by the network reentry”, [0073]).
-Regarding claim 9, Son et al teaches that the indication that the UE has transitioned to the connected state is received from a further network component “paging controller” (PC) (see figure 6, and [0073]).
-Regarding claim 10, Son et al teaches that the further network component is an access management function (“Paging controller”, [0041])  of a cellular core network (“core network”, [0041]) in conjunction with a location server (“location server”, [0041]), (see [0041, 0092]), said access and mobility management function (AMF) of a cellular core network”).
-Regarding claim 11, Son et al teaches that the method comprises: receiving a third packet (“TCP packet with RST set to 1”, [0059]) from the UE, wherein the third packet indicates to the network component that a concurrent TCP connection (“TCP connection”, [0059]) is terminated or rejected by the UE, or namely indicates to the network component that  the network component is to no longer perform the one or more operations on behalf of the UE with respect to the concurrent TCP connection (see [0059]).
	-Regarding claim 12, Son et al  teaches that the one or more operations include periodically transmitting keep-alive (KA) messages (“TCP Keepalive packet”, [0102]) in periodic transmission (“periodic packet transmission”, [0068]) to the server on behalf of the UE, wherein the KA messages indicate to the server that a persistent connection between the UE and the server is to remain open for future communications with the UE (see (922, 924) of figure 10, and [0066, 0068,  0070, 0102]).
	-Regarding claim 13, Son et al teaches that the method comprises: receiving an indication (“0x02”, [0101, 0116]) as a request for transmitting a RST packet on behalf of the UE (see [0101]) , the RST packet indicating that the UE is not available (as the UE decides to terminate the connection with the server) (see [0059]), wherein the network component stops periodically transmitting KA messages to the server on behalf of the UE based on the indication that the UE is unavailable, (by transmitting the RST packet on behalf of the UE to the server to terminate the connection with the server and as such, stopping periodically transmitting the KA messages to the server since the connection is terminated) (see [0105]).
a network component (see figure 1), comprising: a communication interface (comprising (104, 108)) configured to communicate with a user equipment (UE) (102) and a server (120); and executable instructions (“computer-readable code”, [0113]) configured to cause the network component to perform operations, the operations comprising: 
procedure of receiving a first packet (“IP packet”, [0043]) from the UE, wherein the first packet indicates to the network component that the network component is to perform one or more operations on behalf of the UE to maintain a persistent connection (“TCP session between end users”, [0053]) with the server, wherein the one or more operations comprises forwarding the received first packet to the server based on destination identifiers (“destination address”, [0045], “TCP destination number”, [0052])   (see (612) of figure 6, and  [0045, 0052, 0053,  0072] and particularly see “an MS exchanges packets with a CN via a TCP connection through a BS, an ASN-GW, and an IP network”, [0072]); 
procedure of receiving a second packet (“IP packet directed to the MS 102”, [0042]) from the server (see [0042]); and 
procedure of determining whether to transmit a signal to the UE based on the second packet received from the server, the signal comprising the second packet (see (612) of figure 6 and “an MS exchanges packets with a CN via a TCP connection through a BS, an ASN-GW, and an IP network”, [0072]).
-Regarding claim 15, Son et al teaches that the operations comprises: knowing/determining whether the second packet includes payload data ((324), figure 3B) intended for the UE based upon inspecting the received second packet (see “ The ASN-GW checks an ACK flag and a data field of the TCP packet received from the IP network”, [0079]); when the second packet includes the payload data intended for the UE, transmitting the signal to the UE, wherein the signal includes the second packet (see (612) of figure 6 and [0052, 0053,  0072], and particularly see “an MS exchanges packets with a CN via a TCP connection through a BS, an ASN-GW, and an IP network”, [0072]).
-Regarding claim 16, Son et al teaches that  the operations comprises: determining that the second packet is a keepalive packet (“TCP keepalive packet”, [0073]) and the second packet indicates that the UE has not received one or more packets (being a packet “packet” in a reception (“receipt of a packet via a connection associated with the MS”, [0072]) transmitted to the UE after the UE enter an idle mode (“idle mode”, [0072]) transmitted by the server that were intended for the UE (see [0072, 0073]); and transmitting the signal to the UE, the signal comprises the second packet (see “The ASN-GW transmits the TCP KeepAlive packet to the MS through the BS”, [0073]),  wherein the signal includes information (“MOB-PAG-ADV message”, [0073]) that is to be utilized by the UE to register/reenter, via performing a network reentry (“reentry”, [0009, 0073]) with the server (see [0009, 0072, 0073]).
-Regarding claim 17, Son et al teaches a user equipment (UE) (“MS”, [0110]), the UE (see figure 11 and [0111)] comprising: a transceiver ((1104), figure 11) configured to establish a persistent connection with a server (“corresponding Node (CN) 120”, [0043]) ((120), figure 1) and communicate with a network component (comprising (104, 108), figure 1); and a processor ((1102), figure 11) configured to perform operations, comprising: 
procedure of transmitting a first packet (“IP packet”, [0043]) to the network component, wherein the first packet indicates to the network component that the network component is to perform one or more operations on behalf of the UE to maintain a persistent connection (“TCP session between end users”, [0053]) with the server, wherein the 
procedure of identifying an out of service (00S) event by identifying that information (“information about the TCP session”, [0085]) about the connection has been deleted (see [0085]); 
procedure of receiving, after the OOS event, registration information (“MOB_PAG-ADV”, [0085]) from the network component corresponding to the server (see [0009, 0085]) ; and 
procedure of registering/re-entering with the server based on the registration information received from the network component (see [0009, 0085]).
-Regarding claim 18, Son et al teaches that the first packet includes one or more of an IPv4 address (“IP version 4”, [0045]) for the server, an IPv6 address (“IP version 6”, [0045]) for the server or the UE, one or more port numbers (“TCP destination port number”, [0052]) for the server, one or more port numbers (“TCP source port number”, [0052])  for the UE, and one or more sequence numbers (“Sequence Number”, [0052]), (see figure 3B and [0045, 0052]).
-Regarding claim 19, Son et al teaches that the registration information includes an internet protocol (IP) address “IP address of the CN” and one or more port numbers “destination TCP port number” for the server (see [0082]).
-Regarding claim 20, Son et al teaches that the operations further comprising: determining that the network component is available to be used to perform the one or more operations on behalf of the UE to maintain the persistent connection with the server based on information received from the network, by determining that the connection (“related TCP session”, [0070]) set up by the network component between the UE and the server is still valid, via transmitting a keepalive packet “TCP Keep Alive probe packet” and receiving form the server the information (being a response “TCP ACK packet with [ACK=1]” (see 0070])) indicating the valid of the connection, which in turn, implies the availability of the network component (see [0070]), wherein the first packet can be inherently transmitted to the network component based on determining that the network component is available.

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Phu whose telephone number is (571)272-3502. The examiner can normally be reached Monday - Friday 9:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/E.V.P./Examiner, Art Unit 2463                                                                                                                                                                                                        
/PANKAJ KUMAR/Supervisory Patent Examiner, Art Unit 2463